DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/30/21. Claims 1-4 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,355,817. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,355,817, as follows:
Present application
US10,355,817
1. A television (TV) broadcast signal receiving method comprising: receiving a TV broadcast signal from a TV broadcast signal transmitting apparatus; demodulating the TV broadcast signal to generate values based on 256-quadrature amplitude modulation (QAM); deinterleaving the values; splitting the deinterleaved values into a plurality of groups; deinterleaving the plurality of groups; and decoding values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits, wherein the plurality of groups are deinterleaved based on a following equation: Y.sub..pi.(j)=X.sub.j for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a number of the plurality of groups, and .pi.(j) denotes a deinterleaving order for the deinterleaving, and wherein the .pi.(j) is represented as follows: TABLE-US-00039 Order of the deinterleaving .pi.(j) (0 .ltoreq. j < 45) Code 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 4 23 3 6 18 5 0 2 7 26 21 27 39 42 38 31 1 34 20 37 40 24 43 25 33 9 22 36 30 35 11 10 17 32 13 12 41 15 14 19 16 8 44 29 28. 2. The TV broadcast signal receiving method of claim 1, wherein each of the plurality of groups comprises 360 values. 3. A television (TV) broadcast signal transmitting method comprising: generating a codeword comprising input bits and parity bits, wherein the parity bits are generated by encoding the input bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits; splitting the codeword into a plurality of bit groups; interleaving the plurality of bit groups; interleaving bits of the interleaved plurality of bit groups; demultiplexing the interleaved bits to generate data cells; mapping the data cells to constellation points for 256-quadrature amplitude modulation (QAM); and generating a TV broadcast signal based on the constellation points using orthogonal frequency division multiplexing (OFDM) scheme, and transmitting the TV broadcast signal, wherein the plurality of bit groups are interleaved based on a following equation: Y.sub.j=X.sub..pi.(j) for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a number of the plurality of bit groups and .pi.(j) denotes an interleaving order for the interleaving, and wherein the .pi.(j) is represented as follows: TABLE-US-00040 Order of the Interleaving .pi.(j) (0 .ltoreq. j < 45) Code 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 4 23 3 6 18 5 0 2 7 26 21 27 39 42 38 31 1 34 20 37 40 24 43 25 33 9 22 36 30 35 11 10 17 32 13 12 41 15 14 19 16 8 44 29 28.

4. The TV broadcast signal transmitting method of claim 3, wherein each of the plurality of bit groups comprises 360 bits.
1. A television (TV) broadcast signal transmitting apparatus for transmitting TV broadcast data, the TV broadcast signal transmitting apparatus comprising: at least one hardware processor to implement: an encoder configured to generate a codeword comprising input bits and parity bits, wherein the parity bits are generated based on a low density parity check (LDPC) code having a code rate being 5/15 and a code length being 16200 bits, and wherein the input bits are based on the TV broadcast data; an interleaver configured to split the codeword into a plurality of bit groups and interleave the plurality of bit groups based on an interleaving order, to provide an interleaved codeword, wherein the interleaving order is obtained based on the code rate being 5/15 and the code length being 16200 bits; a demultiplexer configured to demultiplex bits of the interleaved codeword to generate data cells; a mapper configured to map the data cells onto constellation points, wherein the constellation points are based on a 256 quadrature amplitude modulation (QAM) scheme and the code rate being 5/15; and a signal generator configured to generate a TV broadcast signal based on the constellation points using orthogonal frequency division multiplexing (OFDM) scheme, and a transmitter configured to transmit the TV broadcast signal, wherein the plurality of bit groups are interleaved based on a following equation:
Y.sub.j=X.sub.π(j) for (0≤j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups and π(j) denotes the interleaving order, and wherein the π(j) is defined as a table below: TABLE-US-00039 Code Order of the Interleaving Rate π(j) (0 ≤ j < 45) 0 1 2 3 4 5 6 7 8 9 10 11 23 24 25 26 27 28 29 30 31 32 33 34 5/15 4 23 3 6 18 5 0 2 7 26 21 27 25 33 9 22 36 30 35 11 10 17 32 13 12 13 14 15 16 17 18 19 20 21 22 35 36 37 38 39 40 41 42 43 44 5/15 39 42 38 31 1 34 20 37 40 24 43 12 41 15 14 19 16 8 44 29 28.
2. The TV broadcast signal transmitting apparatus of claim 1, wherein each of the plurality of bit groups comprises 360 bits.
3. A television (TV) broadcast signal receiving apparatus for receiving TV broadcast data, the TV broadcast signal receiving apparatus comprising: a receiver configured to receive, from a TV broadcast signal transmitting apparatus, a TV broadcast signal which is generated based on orthogonal frequency division multiplexing (OFDM) scheme; a demodulator configured to demodulate the broadcasting signal to generate values according to a 256 quadrature amplitude modulation (QAM) scheme; a deinterleaver configured to split the values into a plurality of groups and deinterleave the plurality of groups to provide deinterleaved values; and a decoder configured to decode bits using the deinterleaved values based on a low density parity check (LDPC) code having a code rate being 5/15 and a code length being 16200 bits, wherein the decoded bits are based on the TV broadcast data, wherein the plurality of groups are deinterleaved based on a following equation:
Xj=Yπ(j) for (0≤j<N.sub.group), where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a total number of the plurality of groups, and π(j) denotes a permutation order for the deinterleaving, and wherein the π(j) is defined as follows: TABLE-US-00040 Code Order of the deinterleaving Rate π(j) (0 ≤ j < 45) 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 4 23 3 6 18 5 0 2 7 26 21 27 39 42 38 31 1 34 20 37 40 24 43 25 33 9 22 36 30 35 11 10 17 32 13 12 41 15 14 19 16 8 44 29 28.



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,992,415. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,992,415, as follows:
Present application
US10,992,415
1. A television (TV) broadcast signal receiving method comprising: receiving a TV broadcast signal from a TV broadcast signal transmitting apparatus; demodulating the TV broadcast signal to generate values based on 256-quadrature amplitude modulation (QAM); deinterleaving the values; splitting the deinterleaved values into a plurality of groups; deinterleaving the plurality of groups; and decoding values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits, wherein the plurality of groups are deinterleaved based on a following equation: Y.sub..pi.(j)=X.sub.j for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a number of the plurality of groups, and .pi.(j) denotes a deinterleaving order for the deinterleaving, and wherein the .pi.(j) is represented as follows: TABLE-US-00039 Order of the deinterleaving .pi.(j) (0 .ltoreq. j < 45) Code 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 4 23 3 6 18 5 0 2 7 26 21 27 39 42 38 31 1 34 20 37 40 24 43 25 33 9 22 36 30 35 11 10 17 32 13 12 41 15 14 19 16 8 44 29 28. 2. The TV broadcast signal receiving method of claim 1, wherein each of the plurality of groups comprises 360 values. 3. A television (TV) broadcast signal transmitting method comprising: generating a codeword comprising input bits and parity bits, wherein the parity bits are generated by encoding the input bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits; splitting the codeword into a plurality of bit groups; interleaving the plurality of bit groups; interleaving bits of the interleaved plurality of bit groups; demultiplexing the interleaved bits to generate data cells; mapping the data cells to constellation points for 256-quadrature amplitude modulation (QAM); and generating a TV broadcast signal based on the constellation points using orthogonal frequency division multiplexing (OFDM) scheme, and transmitting the TV broadcast signal, wherein the plurality of bit groups are interleaved based on a following equation: Y.sub.j=X.sub..pi.(j) for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a number of the plurality of bit groups and .pi.(j) denotes an interleaving order for the interleaving, and wherein the .pi.(j) is represented as follows: TABLE-US-00040 Order of the Interleaving .pi.(j) (0 .ltoreq. j < 45) Code 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 4 23 3 6 18 5 0 2 7 26 21 27 39 42 38 31 1 34 20 37 40 24 43 25 33 9 22 36 30 35 11 10 17 32 13 12 41 15 14 19 16 8 44 29 28. 4. The TV broadcast signal transmitting method of claim 3, wherein each of the plurality of bit groups comprises 360 bits.
1. A television (TV) broadcast signal receiving method for receiving TV broadcast data, the TV broadcast signal receiving method comprising: receiving, from a TV broadcast signal transmitting apparatus, a TV broadcast signal which is generated based on orthogonal frequency division multiplexing (OFDM) scheme; demodulating the TV broadcast signal to generate values based on 256-quadrature amplitude modulation (QAM) scheme; splitting the values into a plurality of groups; deinterleaving the plurality of groups to provide deinterleaved values; and decoding the deinterleaved values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits, wherein the decoded values are based on the TV broadcast data, wherein the plurality of groups are deinterleaved based on a following equation:
Y.sub.π(j)=X.sub.j for (0≤j<N.sub.group), where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a total number of the plurality of groups, and π(j) denotes a deinterleaving order for the deinterleaving, and TABLE-US-00039 Order of the deinterleaving π(j) (0 ≤ j < 45) Code 0 1 2 3 4 5 6 7 8 9 10 11 Rate 23 24 25 26 27 28 29 30 31 32 33 34 5/15 4 23 3 6 18 5 0 2 7 26 21 27 25 33 9 22 36 30 35 11 10 17 32 13 Order of the deinterleaving π(j) (0 ≤ j < 45) Code 12 13 14 15 16 17 18 19 20 21 22 Rate 35 36 37 38 39 40 41 42 43 44 5/15 39 42 38 31 1 34 20 37 40 24 43 12 41 15 14 19 16 8 44 29 28.
2. The TV broadcast signal receiving method of claim 1, wherein each of the plurality of groups comprises 360 values.
3. A television (TV) broadcast signal transmitting method for transmitting TV broadcast data, the TV broadcast signal transmitting method comprising: generating a codeword comprising input bits and parity bits, wherein the parity bits are generated based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits, and wherein the input bits are based on the TV broadcast data; splitting the codeword into a plurality of bit groups; interleaving the plurality of bit groups based on an interleaving order, to provide an interleaved codeword, wherein the interleaving order is obtained based on the code rate being 5/15 and the code length being 16200 bits; demultiplexing bits of the interleaved codeword to generate data cells; mapping the data cells onto constellation points, wherein the constellation points are based on a 256 quadrature amplitude modulation (QAM) scheme and the code rate being 5/15; and generating a TV broadcast signal based on the constellation points using orthogonal frequency division multiplexing (OFDM) scheme, and transmitting the TV broadcast signal, wherein the plurality of bit groups are interleaved based on a following equation:
Y.sub.j=X.sub.π(j) for (0≤j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups and π(j) denotes the interleaving order, and wherein the π(j) is defined as a table below: TABLE-US-00040 Code Order of the Interleaving Rate π(j) (0 ≤ j < 45) 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 4 23 3 6 18 5 0 2 7 26 21 27 39 42 38 31 1 34 20 37 40 24 43 25 33 9 22 36 30 35 11 10 17 32 13 12 41 15 14 19 16 8 44 29 28.
4. The TV broadcast signal transmitting method of claim 3, wherein each of the plurality of bit groups comprises 360 bits.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/12/2022